

114 S3198 IS: State Veterans Home Adult Day Health Care Improvement Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3198IN THE SENATE OF THE UNITED STATESJuly 13, 2016Mr. Hatch (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the provision of adult day health care services
			 for veterans.
	
 1.Short titleThis Act may be cited as the State Veterans Home Adult Day Health Care Improvement Act of 2016. 2.Provision of certain adult day health care services for veterans (a)In generalSection 1745 of title 38, United States Code, is amended—
 (1)by adding at the end the following new subsection:  (d)(1)The Secretary shall enter into a contract or agreement with each State home for payment by the Secretary for medical supervision model adult day health care provided to a veteran described in subsection (a)(1) on whose behalf the State home is not in receipt of payment for nursing home care from the Secretary.
 (2)Payment under each contract or agreement between the Secretary and a State home under paragraph (1) for each veteran who receives medical supervision model adult day health care under such contract or agreement shall be made at a rate that is equal to 65 percent of the payment that the Secretary would make under subsection (a)(2) to the State home for nursing home care provided to the veteran.
 (3)Payment by the Secretary under paragraph (1) to a State home for medical supervision model adult day health care provided to a veteran described in that paragraph constitutes payment in full to the State home for such care furnished to that veteran.
 (4)In this subsection, the term medical supervision model adult day health care means adult day health care that includes the coordination of physician services, dental services, the administration of drugs, and such other requirements as determined appropriate by the Secretary.; and
 (2)in the section heading, by inserting , adult day health care, after home care. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1745 and inserting the following new item:
				1745. Nursing home care, adult day health care, and medications for veterans with service-connected
			 disabilities..